

116 HR 8441 IH: Frontline Heroes Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8441IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mrs. Torres of California (for herself, Ms. Lee of California, Mr. Vargas, Mr. Suozzi, Mr. Soto, Mr. Hastings, Mr. Grijalva, Ms. Roybal-Allard, Mr. Raskin, Mr. Cisneros, Mr. Connolly, Mr. Vela, Mrs. Napolitano, Ms. Sewell of Alabama, Ms. Norton, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish certain protections and benefits for front line workers, and for other purposes.1.Short titleThis Act may be cited as the Frontline Heroes Act. 2.Data on infections and mortalities of employees and contractors at health­care facilities(a)Data collectionThe Secretary of Health and Human Services (in this section referred to as the Secretary) acting through the Director of the Centers for Disease Control and Prevention shall—(1)collect data on COVID–19 infections and the related mortalities or mortality rate of employees and contractors at nursing homes, long-term care facilities, hospitals, and other healthcare facilities nationwide; and(2)compile such data, redacted to exclude any personally identifiable information, into a database disaggregated by geographic region.(b)Required reporting to SecretaryDuring the COVID–19 emergency period, the Secretary—(1)may require a nursing home, long-term care facility, hospital, or other healthcare facility to report the data described in subsection (a)(1) in the possession of the respective facility as a condition on the receipt by such facility of any Federal funds, and shall require such reporting as a condition on the receipt by such facility of any funds made available under—(A)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123);(B)the Families First Coronavirus Response Act (Public Law 116–127);(C)the CARES Act (Public Law 116–136); and(D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); and(E)any other Federal statute enacted in response to the COVID–19 pandemic; and (2)may require such reporting to be made in such form, in such manner, and by such time as the Secretary determines.(c)Report to CongressNot later than 90 days after the date of enactment of this Act, Secretary shall submit a report on the status of data collection under this section and any initial findings and conclusions resulting from such collection to the appropriate congressional committees, including—(1)the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives; and(2)the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate.(d)DefinitionIn this section, the term COVID–19 emergency period has the meaning given to the term emergency period in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).3.CDC study on long-term impact of COVID–19Not later than 200 days after the date of the enactment of this Act, the Director of the Centers for Disease Control and Prevention shall submit to the appropriate Committees of Congress, including the Committees described under section 2(c), a report containing the results of a study on the long-term health impacts of COVID–19, including the potential to cause a disability (as defined in section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1))). 4.COVID–19 Frontline Healthcare Heroes Survivor and Disability Benefits Program(a)Filing claim(1)In generalThe Assistant Attorney General of the Civil Division of the Department of Justice shall establish and implement the COVID-19 Frontline Healthcare Heroes Survivor and Disability Benefits Compensation Program, under which a claimant may file a claim for compensation for death or disability related to COVID-19 with the Assistant Attorney General by mail or on an online portal created by the Assistant Attorney General.(2)WebsiteThe Assistant Attorney General of the Civil Division of the Department of Justice shall publish on the Department of Justice website instructions for submitting a claim for compensation under this section.(b)EligibilityThe following claimants shall be eligible to receive compensation under this section: (1)A claimant who was a frontline healthcare worker at the time that the claimant received a COVID-19 diagnosis or in the 45-day period before such diagnosis.(2)In the case that the frontline healthcare worker is deceased, a survivor of a frontline healthcare worker described in paragraph (1) in the following order of precedence:(A)The surviving spouse of the frontline healthcare worker described in paragraph (1) if the spouse was married to the claimant for at least 1 year before the frontline healthcare worker’s death.(B)If there is no person meeting the requirements of subparagraph (A), the children of the frontline healthcare worker described in paragraph (1), in equal shares.(C)If there is no person meeting the requirements of subparagraph (A) or (B), the parents of the frontline healthcare worker described in paragraph (1), in equal shares.(D)If there is no person meeting the requirements of subparagraph (A), (B), or (C), the grandchildren of the frontline healthcare worker described in paragraph (1), in equal shares.(E)If there is no person meeting the requirements of subparagraph (A), (B), (C), or (D), the grandparents of the frontline healthcare worker described in paragraph (1), in equal shares.(F)If there is no person meeting the requirements of subparagraph (A), (B), (C), (D), or (E), the person designated on a life insurance policy of the frontline healthcare worker described in paragraph (1).(c)Necessary documentationA claim filed under this section shall include—(1)evidence of employment as a frontline healthcare worker during the time that COVID-19 was diagnosed or during the 45-day period before such diagnosis;(2)a medical statement of a COVID-19 diagnosis, whether confirmed by a test or a presumptive diagnosis by a qualified medical professional, and confirmation that death or disability was from COVID-19 or connected to complications due to SARS–CoV–2; and(3)in the case of a claim for a death benefit, the death certificate of a frontline worker, or in the case of a claim for a disability benefit, evidence of total and permanent disability as a result of COVID-19 or connected to complications due to SARS–CoV–2.(d)Review claimNot later than 90 days after a claim is submitted under subsection (a), such claim shall be reviewed to determine whether the claimant is eligible to receive compensation under this section.(e)AmountsA claimant who is eligible to receive compensation under this section shall receive a one-time lump sum payment of $365,670 not later than 90 days after the claimant is determined to be eligible to receive compensation under this section. Any compensation received under this section shall not preclude the claimant from receiving any collateral source compensation to which the claimant is entitled.(f)Appeals(1)Appeals officerThe Assistant Attorney General of the Civil Division of the Department of Justice shall appoint appeals officers to review appeals made pursuant to paragraph (2).(2)Appealing denialIn the case that a claim under this section is denied, a claimant may file an appeal of such denial with an appeals officer not later than 60 days after such denial.(3)ReviewIn reviewing an appeal, an appeals officer may—(A)grant compensation under this section;(B)deny compensation under this section; or(C)send the claim to the Assistant Attorney General of the Civil Division of the Department of Justice for further review, including for the purpose of collecting additional evidence.(g)No Federal tax or COLAAny payment made to a claimant under this section shall not be subject to any Federal tax or cost of living adjustment.(h)Final agency actionA decision by an appeals officer shall be considered a final agency action for purposes of judicial review.(i)Payment of medical education loans not discharged upon death(1)In generalA claimant who is eligible to receive compensation under subsection (b)(2) shall also be eligible to have the Assistant Attorney General of the Civil Division of the Department of Justice pay off any private medical education loan of the frontline healthcare worker that was not discharged upon the death of the worker.(2)Filing of claimA claimant may apply for the payment of a medical education loan under this subsection by including such request in a claim filed under subsection (a), along with such documentation as the Attorney General may require.(3)Payment separate from compensation amountThe amount of any payment made under paragraph (1) shall be in addition to the amount described under subsection (e).(4)Definition of private medical education loanIn this subsection, the term private medical education loan means a private education loan (as defined under section 140(a) of the Truth in Lending Act) issued with respect to a medical education.(j)RulemakingNot later than 180 days after the date of enactment of this Act, the Attorney General shall issue rules to implement this section, including rules on the process for determining disability status.(k)Effective periodThis section shall take effect on the date that is 180 days after the date of enactment of this Act and shall cease to be effective 5 years after such date.(l)DefinitionIn this section:(1)Assistant Attorney General of the Civil Division of the Department of JusticeThe term Assistant Attorney General of the Civil Division of the Department of Justice means the Attorney General, acting through the Assistant Attorney General of the Civil Division of the Department of Justice.(2)Collateral source compensationThe term collateral source means all collateral sources, including life insurance, pension funds, or any other death or disability benefit program or payment for which the individual is eligible.(3)DisabilityThe term disability means, with respect to an individual, that such individual has a condition, the direct and proximate consequences of which permanently prevent the individual from performing any gainful work.(4)Frontline healthcare workerThe term frontline healthcare worker means—(A)all employees of healthcare facilities, nursing homes, and long-term care facilities and emergency care providers, including paramedics and medical personnel who transport patients to the hospital; and(B)the contractors who are physically present at such facilities.